DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.   Applicant’s amendment, filed 11/23/2021, has been entered.

      Claims 2, 8, 9, 13-22, 28, 30-35, 39-53 have been canceled.

       Claims 10 and 36 have been amended.

       Claims 1, 3-7, 10-12, 23-27, 29, 36-38, 54 and 55 are pending.

3.  Applicant’s Response to Restriction Requirement, filed 11/23/2021, has been entered.
 
       A) Applicant elects the Fc1 and Fc2 each independently comprise one or more amino acid 
            substitution and elects specific substitution aspartic acid (in Fc1) and lysine in (Fc2) 

       B)   Applicant elects that the iVH and iVL does not comprise such mutations. 

             Applicant’s amendment of claim 10 to recite that the iVH and iVL are derived from an 
             anti-respiratory syncytial virus (RSV) F-protein antibody is acknowledged. 
 
       C) Applicant elects CD40 as the species targeted.
 
       D) Applicant elects serine protease as the protease cleavage site from those recited in claim 

         Applicant’s Remarks submit that claims 1, 3-7, 10-12, 23-27, 29, 36-38, and 54-55 read on the election species.

     Applicant’s remarks are acknowledged.
      Applicant reserves the right to pursue claims to the non-elected species in this application in the event that a generic claim is found to be allowable. 
    It shall be understood herein that any instance in which Applicant has addressed certain comments set forth by the Office shall not be construed as a concession to other comments or arguments advanced by the Office. Any circumstance in which Applicant has amended or cancelled a claim also does not mean that Applicant concedes to the arguments or positions advanced by the Office with respect to that claim or other claims pending herein. 

4.  The application is required to be reviewed and all spelling, TRADEMARKS, and like errors 
corrected.  Appropriate corrections are required.
     Trademarks should be capitalized or accompanied by the ® or ™ symbol wherever they 
appear and be accompanied by the generic terminology.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the trademarks should be respected and every effort made to prevent their use in any manner, which might adversely affect their validity as trademarks.  
      Appropriate corrections are required


rejections set forth in this Office Action: 
     A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6. Claims 1, 3-7, 10-12, 23-27, 29 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rodeck et al. (US 2010/0189727) in view of Vanhove et al. (US 2011/0313135), Brinkman (US 2013/0267686), Daugherty (US 2012/0237977), 
Bosques et al. (US 2016/0229913) and Glennie (US 2017/0158771).

     In Masking Ligands for Reversible Inhibition of Multivalent Compounds, (e.g., see Abstract, Field of the Invention, Background of the Invention, Summary of the Invention, Brief Description of the Drawings, Detailed Description of the Invention, Examples, Claims)
     Brinkmann teach an inducible target-binding protein (e.g., see paragraph [0032]) compositions described herein facilitate molecular interactions between therapeutically active antibodies or other therapeutic protein molecules and targeted cells at disease sites, while avoiding activity in normal tissues, 
     in order to accomplish this, the therapeutic molecules are "inactivated" by reversibly concealing their epitope/ligand binding sites and, thus, blocking antigen recognition and engagement in normal tissues, (i.e. the molecules are inducible target binding molecules]), wherein the protein comprises a first polypeptide chain and a second polypeptide chain (e.g., see Fig. BA, the antibody shown has two single chains joined below; by convention, the base of a Y shaped monoclonal antibody is the Fc portion;
     -the first polypeptide chain comprising: a VH or VL target-binding domain, an inactive domain (iVL or iVH) that binds to the VH or VL domain, a linker, and a first monomeric Fd domain (Fcl),
      -the second polypeptide chain comprising: a VL or VH target-binding domain, an inactive domain (iVH or iVL) that binds to the VL or VH domain, a linker, a second monomeric Fc domain (Fc2) (see Figures, which show configurations of antibodies and masking proteins,
     separated by linkers (e.g., see paragraph [0048]), including a generic method can also be applied to reversibly conceal antigen binding sites on any monoclonal antibody ... [masking] ligands can be constructed which recognize the framework regions that are common to antibodies of a particular isotype (e.g., framework regions in the VH and VL domains),
     including for example, most monoclonal antibodies currently used in cancer therapy are
of the human lgG1 isotype, 
     while antibodies these antibodies each have unique and distinct CDRs for antigen recognition, human IgG1 molecules share a common framework in which the CDRs are embedded (e.g., see paragraph [0049]), including the mask itself may comprise the CDR of a monoclonal antibody recognizing the common framework residues contained within the variable domain of a particular immunoglobulin isotype, for example, human IgG1,

     wherein the iVL and the iVH each comprise at least one protease cleavage site (e.g., see paragraph [0049]),
     where the proteolytic cleavage sites are selected and engineered into the linker as described above, and proteolytic cleavage in the target tissue dissociates the complex, thus releasing "active" therapeutic antibodies, 
       wherein the linker can comprise a polypeptide sequence that is capable of being cleaved by a specific proteolytic enzyme, including a protease, including a serine protease (e.g., see paragraph [0035], [0037], [0059], [0073], [0076], [0077], [0081], [0085], [0088]).
       including teachings that multiple species of antibodies may be used with said masking ligands (e.g., see paragraph [0039]), the masking ligands can be used on any type of antibody, and any isotype and idiotype of antibody .... polyclonal antibodies, monoclonal antibodies, single chain antibodies, antibody fragments such as Fab's and Fv's, phage-displayed antibodies, and the like.

     Rodeck does not expressly teach that activation by protease cleavage of the at least one protease cleavage site of both the iVL and the iVH, the VH and the VL associate to form an active target-binding domain, as in an inducible monovalent target-binding protein.

    In teachings Recombinant Monovalent Antibodies (see entire document, including Abstract, specification, Legends of the Drawings, Examples, Claims),
     Vanhove teaches monovalent binding molecules comprising a first polypeptide chain and a second polypeptide chain each further comprising a monomeric Fc domain comprising a CH3 and a CH2 domain, and either a VH domain or a VL domain, wherein the VH and the VL associate to form an active target-binding domain (Abstract), where recombinant monovalent antibodies which are heterodimers of a first protein chain comprising the variable domain of the heavy chain of an antibody of interest and the CH2 and CH3 domains of an IgG immunoglobulin and a second protein chain comprising the variable domain of the light chain of said immunoglobulin of interest and the CH2 and CH3 domains of said IgG immunoglobulin (e.g.,  see Fig 1C, paragraph [0017]), combining the variable domains of a monoclonal antibody with only the CH2-CH3 domains rather than with all the constant domains of an IgG molecule allows to obtain a functional monovalent antibody, having the prolonged in vivo half-live that is conferred by the presence of an Fc fragment,
      in turn, this format can be used to generate therapeutic antibodies in all cases where monovalent binding to a ligand, for instance a cellular receptor, is required.
 
     Given that Vanhove's monovalent antibodies are known in the art, and Rodeck teaches that the CD-containing masking ligands can be used on any type of antibody, it would have been obvious to an artisan of ordinary skill to experiment with monovalent inducible target-binding proteins wherein Rodeck's variable region framework-binding masking polypeptides are used as inactive domains bound to the VL and VH domains of Vanhove's antibodies (and released by protease cleavage), as taught by Vanhove, monovalent antibodies are useful when
monovalent binding to a cellular receptor (e.g. cancer antigens taught by Rodeck, e.g., see paragraph [0040]). 

    Brogdon teach antibodies comprising heterodimeric CH3 domains (see Fig. 4C and 40] show antibodies with polypeptides having VH and VL domains attached to Fe regions, which comprise CH3 domains that are heterodimers (knob and hole); (e.g., see paragraph [0281]) that is the rationale ... was that the effective dimerization of H-chains brings together and facilitates heterodimerization ... To reduce nonproductive assembly of molecules containing 2 VH or 2 VL modules, complementary knobs-into-holes mutations were set into the H-chains of the IgG.")      
     In turn, based on the teaching of Brinkmann, it would have been obvious to an artisan of ordinary skill to include heterodimeric CH3 domains of the inducible monovalent antibodies of Rodeck and Vanhove, because said heterodimeric “knobs into holes” design facilitate heterodimerization and reduces nonproductive assembly of molecules containing 2 VH or 2 VL polypeptides.

     Rodeck further teaches that multiple species of antibodies may be used with said masking ligands (e.g., see paragraph [0039]), where the masking ligands can be used on any type of antibody, and any isotype and idiotype of antibody .... polyclonal antibodies, monoclonal antibodies, single chain antibodies, antibody fragments such as Fab's and Fv's, phage-displayed antibodies, and the like.

     Rodeck does not expressly teach that activation by protease cleavage of the at least one protease cleavage site of both the iVL and the iVH, the VH and the VL associate to form an active target-binding domain, as in an inducible monovalent target-binding protein.
     Vanhove teaches monovalent binding molecules comprising a first polypeptide chain and a second polypeptide chain each further comprising a monomeric Fc domain comprising a CH3 and a CH2 domain, and either a VH domain or a VL domain, wherein the VH and the VL associate to form an active target-binding domain (Abstract), where recombinant monovalent antibodies which are heterodimers of a first protein chain comprising the variable domain of the heavy chain of an antibody of interest and the CH2 and CH3 domains of an IgG immunoglobulin and a second protein chain comprising the variable domain of the light chain of said immunoglobulin of interest and the CH2 and CH3 domains of said IgG immunoglobulin (e.g., see Fig 1C, paragraph [0017]) wherein combining the variable domains of a monoclonal antibody with only the CH2-CH3 domains rather than with all the constant domains of an IgG molecule allows to obtain a functional monovalent antibody, having the prolonged in vivo half-live that is conferred by the presence of an Fc fragment,
     wherein this format can be used to generate therapeutic antibodies in all cases where monovalent binding to a ligand, for instance a cellular receptor, is required. 
 
   Rodeck and Vanhove do not expressly teach the CH3 domains of the two Fc domains of the inducible monovalent target-binding protein form a heterodimer.

 





     Brinkmann teach antibodies comprising heterodimeric CH3 domains (e.g., see Fig. 4C and 40) show antibodies with polypeptides having VH and VL domains attached to Fc regions, which comprise CH3 domains that are heterodimers (knob and hole) (e.g., see paragraph [0281]), wherein the rationale ... was that the effective dimerization of H-chains brings together and facilitates heterodimerization ... to reduce nonproductive assembly of molecules containing 2 VH or 2 VL modules, complementary knobs-into-holes mutations were set into the H-chains of the IgG (see entire document, including Abstract, Sequence Listing, Background of the Invention, Summary of the Invention, Description of the Figures, Detailed Description of the Invention, Description of the Amino Acid Sequences, Examples, Claims). 

   In turn, given the teachings of the prior art, it would have been obvious to an artisan of ordinary skill to include heterodimeric CH3 domains of the inducible monovalent antibodies  because said heterodimeric “knobs into holes” design facilitates heterodimerization and reduces nonproductive assembly of molecules containing 2 VH or 2 VL polypeptides.
 
    The prior art teach inducible monovalent target-binding protein comprising scFv masking element domains having CDRH-CDRH3 and CORL 1-CDRL3, as indicated above. 
     Rodeck teaches designing protease cleavage sites (e.g., see paragraph [0049] and above), that is, the mask itself may comprise the CDR of a monoclonal antibody recognizing the common framework residues contained within the variable domain of a particular immunoglobulin isotype, for example, human IgG1.
      where proteolytic cleavage sites are selected and engineered into the linker as described above, and proteolytic cleavage in the target tissue dissociates the complex, thus releasing “active” therapeutic antibodies (see above). 

     Rodeck, Vanhove and Brinkmann do not expressly teach that the at least one protease cleavage site of the scFv iVL or iVH is located within the CDRLI, CDRL2, or CDRL3, or the CDRHI, CDRH2, and CDRH3, however, it would have been obvious to an artisan of ordinary skill to experiment with locations for protease cleavage sites within the masking polypeptides, such as within the CDRLI, CDRL2, or CDRL3 or CDRHI, CDRH2, and CDRH3, because as discussed for claims 1 and 2, for example, the masking polypeptide is cleaved by endogenous proteases to expose the target binding site, and a cleavage site inserted into the masking polypeptide near the region of binding to the VH or VL of the monovalent binding agent would effectively disrupt the interaction between the masking polypeptide and the binding domain.

     Rodeck teaches an inducible target-binding protein wherein the protein comprises a first polypeptide chain and a second polypeptide chain (e.g., see paragraph [0032]), where compositions described herein facilitate molecular interactions between therapeutically active antibodies or other therapeutic protein molecules and targeted cells at disease sites, while avoiding activity in normal tissues ...
therapeutic molecules are “inactivated” by reversibly concealing their epitope/ligand binding sites and, thus, blocking antigen recognition and engagement in normal tissues, wherein the protein comprises a first polypeptide chain and a second polypeptide chain (e.g., see Fig. 8A),
the antibody shown has two single chains joined below; by convention, the base of a Y shaped monoclonal antibody is the Fc portion.);

     -the second polypeptide chain comprising: a VL target-binding domain (VL), an inactive VH domain (iVH) that binds to the VL domain, a linker (L6), a second monomeric Fe domain (Fc2) comprising a CH3 and a CH2 domain, where Figures show configurations of antibodies
and masking proteins, separated by linkers (e.g., see paragraph [0048]),
    wherein a generic method can also be applied to reversibly conceal antigen binding sites on any monoclonal antibody ... [masking] ligands can be constructed which recognize the framework regions that are common to all antibodies of a particular isotype [i.e. framework regions in the VH and VL domains. 

    For example, most monoclonal antibodies currently used in cancer therapy are of the human IgG 1 isotype. 
    Although these antibodies each have unique and distinct CDRs for antigen recognition,
all human IgG1 molecules share a common framework in which the CDRs are embedded (e.g., see paragraph [0049] "the mask itself may comprise the CDR of a monoclonal antibody recognizing the common framework residues contained within the variable domain of a particular immunoglobulin isotype, for example, human IgG1, such that CDR containing proteins (e.g. a VH (CDRH 1-CDRH3) or a VL (CDRL1-CDRL3) from anti-lgG1-variable region framework antibodies would be comprised in Rodeck's CDR-containing masking peptides, and, when bound, serve as iVH and iVL; wherein the L 1 linker and L6 linker each comprise at least one protease cleavage site (e.g., see paragraph [0049]).
     proteolytic cleavage sites are selected and engineered into the linker as described above, and proteolytic cleavage in the target tissue dissociates the complex, thus releasing “active” therapeutic antibodies. 

     Rodeck further teaches that multiple species of antibodies may be used with said masking ligands (e.g., see paragraph [0039]), where the masking ligands can be used on any type of antibody, and any isotype and idiotype of antibody .... polyclonal antibodies, monoclonal antibodies, single chain antibodies, antibody fragments such as Fab's and Fv's, phage displayed
antibodies, and the like. 

    Rodeck does not expressly teach that activation by protease cleavage of the at least one protease cleavage site of both the L 1 and the L6, the VH and the VL associate to form an active target-binding domain, as in an inducible monovalent target-binding protein.

     Vanhove teaches monovalent binding molecules comprising a first polypeptide chain and a
second polypeptide chain each further comprising a monomeric Fe domain comprising a CH3 and a CH2 domain, and either a VH domain or a VL domain, wherein the VH and the VL associate to form an active target-binding domain (Astract) where recombinant monovalent
antibodies which are heterodimers of a first protein chain comprising the variable domain of the heavy chain of an antibody of interest and the CH2 and CH3 domains of an IgG immunoglobulin and a second protein chain comprising the variable domain of the light chain of said immunoglobulin of interest and the CH2 and CH3 domains of said IgG immunoglobulin (e.g., see Fig 1C, paragraph [0017]) where combining the variable domains of a monoclonal antibody 
     Since Vanhove's monovalent antibodies are known in the art, and Rodeck teaches that the CD-containing masking ligands can be used on any type of antibody, it would have been obvious to an artisan of ordinary skill to experiment with monovalent inducible target binding
proteins wherein Rodeck's variable region framework-binding masking polypeptides are used as inactive domains bound to the VL and VH domains of Vanhove's antibodies (and released by protease cleavage as above), because as taught by Vanhove, monovalent antibodies are useful when monovalent binding to a cellular receptor is required (e.g. cancer antigens taught by Rodeck; also see paragraph [0040]).

     Rodeck and Vanhove do not expressly teach the CH3 domains of the two Fc domains of the inducible monovalent target-binding protein form a heterodimer, however, La Roche teaches antibodies comprising heterodimeric CH3 domains (see Fig. 4C and 4D show antibodies with polypeptides having VH and VL domains attached to Fe regions, which comprise CH3 domains that are heterodimers (knob and hole); (e.g., see paragraphs [0281]), where the rationale ... was that the effective dimerization of H-chains brings together and facilitates heterodimerization ... in order to reduce nonproductive assembly of molecules containing 2 VH or 2 VL modules, complementary knobs-into-holes mutations were set into the H chains of the IgG,
      In turn, based on the teaching of La Roche, it would have been obvious to an artisan of ordinary skill to include heterodimeric CH3 domains of the inducible monovalent target-binding proteins of Rodeck and Vanhove, because said heterodimeric "knobs into holes" design facilitates heterodimerization and reduces nonproductive assembly of molecules containing 2 VH or 2 VL polypeptides, which would not form an antigen binding site.

     Rodeck, Vanhove and Brinkmann teach inducible monovalent target-binding protein comprising masking elements having CORH-CORH3 and CORL1-CORL3, as addressed above.

     Rodeck teaches an inducible target-binding protein (e.g., see paragraph [0032’), where compositions described herein facilitate molecular interactions between therapeutically active antibodies or other therapeutic protein molecules and targeted cells at disease sites,
while avoiding activity in normal tissues ... therapeutic molecules are “inactivated” by reversibly concealing their epitope/ligand binding sites and, thus, blocking antigen recognition and engagement in normal tissues"), wherein the protein comprises a first scFv (scFv1) and a
second scFv (scFv2), and a first (Fc1) and a second (Fc2) monomeric Fe domain (i.e. scFv are single chain antibodies) (e.g., see paragraph [0039]).
 
    The masking ligands can be used on any type of antibody ... single chain antibodies, antibody fragments such as Fab's and Fv's, ... and the like.", see Fig. BA, the antibody b shown has two single chains (scFv-like) forming the antigen binding region (and masking domain) joined
below; by convention, the base of a Y shaped monoclonal antibody is the Fc portion.),
     -the scFv1 comprising: a VH or VL target-binding domain, an inactive VL or VH domain (iVL or iVH) that binds to the VH or VL domain, and

     -the scFv2 comprising: a VL or VH target-binding domain (VL if scFv1 is VH, VH if scFv1 is VL) an inactive VH or VL domain (iVH or iVL)
that binds to the VL domain, and a linker [L6] [Figs BA shows a configuration of 2 single chain antibodies and masking protein domains,
     separated by linkers (e.g., see paragraph [0048]) where a generic method can also be applied to reversibly conceal antigen binding sites on any monoclonal antibody ... [masking) ligands can be constructed which recognize the framework regions that are common to all antibodies of a particular isotype i.e. framework regions in the VH and VL domains of scFv, for example, most monoclonal antibodies currently used in cancer therapy are of the human lgG1 isotype. 

     Although these antibodies each have unique and distinct CDRs for antigen recognition, all human IgG 1 molecules share a common framework in which the CORs are embedded.", para (0049] "the mask itself may comprise the CDR of a monoclonal antibody recognizing the common framework residues contained within the variable domain of a particular immunoglobulin isotype, for example, human IgG.
     wherein CDR containing domains, e.g. a VH (CORH1-CORH3) or a VL (CORL1-CDRL3) from anti-lgG1-variable region framework antibodies would be comprised in Rodeck's COR-containing single chain antibodies, and, when used as part of the single chain antibody, serve as iVH and iVL); wherein the scFvl and the scFv2 each comprise at least one protease cleavage site (e.g., see paragraph [0049]; 
      wherein Proteolytic cleavage sites are selected and engineered into the linker or domain-connecting peptide in a scFv ... and proteolytic cleavage in the target tissue dissociates the complex, thus releasing “active” therapeutic antibodies. 

     Rodeck further teaches that multiple species of antibodies may be used with said masking ligands (see paragraph [0039] ''The masking ligands can be used on any type of antibody, and
any isotype and idiotype of antibody .... polyclonal antibodies, monoclonal antibodies, single chain antibodies, antibody fragments such as Fab's and Fv's, phage-displayed antibodies, and the like."). Rodeck does not expressly teach that activation by protease cleavage of the at
least one protease cleavage site of both the scFvl and the scFv2, the unmasked VH and the VL of said the scFvl and the scFv2 associate to form an active target-binding domain, as in an inducible monovalent target-binding protein, however, Vanhove teaches monovalent binding molecules comprising a first polypeptide chain and a second polypeptide chain each further comprising a monomeric Fc domain comprising a CH3 and a CH2 domain, and either a VH domain or a VL domain, wherein the VH and the VL associate to form an active target-binding domain (Abstract recombinant monovalent antibodies which are heterodimers of a first protein chain comprising the variable domain of the heavy chain of an antibody of interest on the CH2 and CH3 domains of an IgG immunoglobulin and a second protein chain comprising the variable domain of the light chain of said immunoglobulin of interest and the CH2 and CH3 domains of said
IgG immunoglobulin, (e.g., see Fig 1C, paragraph [0017]), combining the variable domains of a monoclonal antibody with only the CH2-CH3 domains rather than with all the constant domains of an IgG molecule allows to obtain a functional monovalent antibody, having the prolonged in
vivo half-live that is conferred by the presence of an Fc fragment,
     wherein this format can be used to generate therapeutic antibodies in all cases where monovalent binding to a ligand, for instance a cellular receptor, is required. Since Vanhove's 
     however, La Roche teaches antibodies comprising heterodimeric CH3 domains (see Fig. 4C) show antibodies with polypeptides having VH and VL domains attached to Fc regions,
which comprise CH3 domains that are heterodimers (knob and hole) (e.g., see paragraph [0281]),
     wherein the rationale ... was that the effective dimerization of H chains brings together and facilitates heterodimerization ... To reduce nonproductive assembly of molecules containing 2 VH or 2 VL modules, complementary knobs-into-holes mutations were set into the H-chains of the IgG,
     wherein given the teaching of Brinkmann, it would have been obvious to an artisan of ordinary skill to include heterodimeric CH3 domains of the inducible monovalent target-binding
proteins of Rodeck and Vanhove, because said heterodimeric "knobs into holes" design facilitates heterodimerization and reduces nonproductive assembly of molecules containing 2 VH or 2 VL polypeptides, which would not form an antigen binding site.

     In turn, the teachings of Rodeck, Vanhove and Brinkmann teach inducible monovalent target-binding protein comprising scFv masking elements (iVL, iVH) having CDRH-CDRH3 and CORL1-CORL3, as discussed above.

     With respect to activatable binding polypeptides antigen binding domains capable of binding a target couple to a masking moiety / cleavable moieties, including an antibody that targets the F-protein of RSV,
    Daugherty et al. teach Activatable Binding Polypeptides and Methods of Identification and Use thereof
      including methods of treating and/or diagnosing a condition in a subject including administer to the subject a composition comprising an antibody containing an antigen binding domain capable of binding a target coupled a to a masking moiety and a cleavable moiety such that in an uncleaved state the masking moiety interferes with the antigen binding domain and does not interfere with the antigen binding domain to specifically bind the target, including an antibody that targets F-protein of RSV (paragraph [0038]) (and [0004], [0006], [0007], [0015], [0032]-[0045], [0045], [0056], [0057], [0060], [0075], [0088], [0091], [0094], [0107], [0124], [0125], [0126], [0129], [0142], [0156]-[0189], [0211]-[0219], [0248], [0260], [0265], [0327], [0333], [0356], [0363], [0370], [0373]-[0396]) 
     (see entire document, including Abstract, Drawings, Background, Summary of the Invention,  Brief Description of the Drawings, Detailed Description of the Exemplary Embodiments,     Objects of the Invention, Brief Description of the Figures, Detailed Description, including Activatable Binding Polypeptides [0124]-[0182], Exemplary ABPs / Libraries of ABPs or Candidates ABPs Displayed on Replicable Biologicals Entities  ([0183]-[0208]. Methods of Screening for Activatable Binding Polypeptides ([0213]-[0234], Screening for Dual Target-

     Bosques et al. each compositions and methods related to engineered Fc constructs 
     including controlling Fc domain monomers via lysine and/or aspartic (e.g., see paragraphs [0115]-[0116]. 
      (see entire document, including Abstract, Drawings, Background, Summary of the Invention, Definitions, Description of the Drawings, Detailed Description of the Invention, Fc Domain Monomers, Fc Domains, Dimerization Selectivity Modules, Engineered, Steering, … Examples, Claims), 

     With respect to the election of agonistic anti-CD40 antibodies species,
     Glennie teach Modified antibodies which elicit agonist properties and uses thereof ,
      including agonistic anti-CD40 antibodies and modifications essential for agonist activity and fusion proteins, point mutations that lock in agonistic conformations [0152]-[0180], Examples in [0182]-[0230], Conclusions and Therapeutic Conclusions [0231]-[0261])
(see entire document, including Abstract, Drawings, Field, Background, Summary, Objects of 
the Invention, Brief Description of the Figures, Detailed Description). 
     
    The ordinary artisan would have been motivated to take the advantages of the prior art as a whole teach that all the claimed elements that result in an inducible monovalent target-binding protein comprising first / second target binding polypeptides comprising VH/VL domains, linker, monomeric Fc domain, comprising protease cleavage sites (serine protease) to achieve effective dimerization and targeting, etc., in employ the applicability and use of agonistic antibodies for various utilities, including treating cancer, etc. via the advantageously activation of the antibody to active form (versus inactive) via proteolytic cleavage (e.g., use of serine protease), including the extension of half-life with an expectation of success.

     From the teachings of the references, it was apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.  

    “The test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them.” See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965).

   “There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention.  Motorola, Inc. v. Interdiqital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997). 

     An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case.  Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007). 




     Claims 54 and 54 are objected to as being dependent on rejected claims.

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner 
Technology Center 1600
Art Unit 1644
February 10, 2022